Order, Supreme Court, New York County (Joan Lobis, J.), entered on or about January 25, 1995, which in an action for intentional infliction of emotional distress, denied defendants’ motion to dismiss the complaint for failure to state a cause of action, unanimously affirmed, with costs.
The IAS Court correctly held that plaintiff’s claim of intentional infliction of emotional distress is not based on defendants’ termination of her employment with them, but on their repeated and intentionally false post-termination representations to both the Unemployment Office and plaintiff’s prospective employers that plaintiff had never been employed by them. We agree with the IAS Court that such conduct evinces an intent on defendants’ part to ruin plaintiffs chances at future employment, and is atrocious and intolerable and should not be countenanced in civilized society. Concur— Sullivan, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.